PHILLIPS, Chief Justice.
The State of Texas filed this suit against the Appellant to enjoin it from conducting its charter operations on the highways outside the limits of the City of Houston alleging that Appellant had no certificate of public convenience and necessity from the Texas Railroad Commission authorizing such operations.
Texas Bus Lines and six other motor bus companies intervened in support of Appel-lee State and sought the same relief. *245At the hearing, the trial court granted a temporary injunction in favor of Appel-lee and intervenor Texas Bus Lines and denied the temporary injunction sought by the other intervenors. These latter mentioned intervenors have not appealed.
Consequently, Appellant brings this appeal seeking reversal and dissolution of the temporary injunction.
We affirm the judgment of the trial court.
The undisputed facts show that Appellant is the holder of a permit under a regulatory ordinance of the City of Houston governing charter service operations and that Appellant upon irregular occasions chartered motor vehicles for hire to transport passengers to the National Administration & Space Agency complex and other points outside the City of Houston.
Appellant does not maintain a bus station or terminal for pick-up or discharge of passengers; allows the chartering party to determine the route and the time of departure; allows the chartering party to vary the route while the trip is under way; and has no scheduled times, dates or routes for any of its charter operations.
In making reference to Appellant’s irregular operation of its chartered vehicles, the trial court indicated that it was operating “pretty much a big taxicab.”
In seeking a reversal, able counsel for Appellant contends that under the facts of this case the judgment of the trial court is in direct conflict with the decision of this Court in Foster v. Railroad Commission of Texas, 215 S.W.2d 267 (Tex.Civ.App., Austin, 1948, no writ). We agree with this contention; however, as we will demonstrate later, it is our opinion that we have no alternative other than to affirm the judgment of the trial court.
In Foster this Court held that the Motor Bus Act, Vernon’s Ann.Tex.Rev.Civ.Stat. art. 911a, properly construed as a whole, requires a certificate of convenience and necessity from the Railroad Commission only where persons are regularly transported by motor vehicles over the highways for compensation, with fixed routes, schedules and terminal points. Conversely, no certificate is required for irregular transportation of passengers where vehicles are operated without fixed schedules or routes, with the passengers establishing the pickup and return points and directing when, where and on which route the vehicle travels.
Appellees, for the most part, urged an affirmance on the amended definition of the term “Motor Bus Company” as defined in Section 1(c) of the Motor Bus Act as follows :
“every corporation or persons as herein defined, * * * owning, controlling, operating or managing any motor propelled passenger vehicle not usually operated on or over rails, and engaged in the business of transporting persons for compensation or hire over the public highways within the State of Texas, whether operating over fixed routes or fixed schedules, or otherwise;”
Further, Section 2 of the Motor Bus Act provides that:
“All motor-bus companies, as defined herein, are hereby declared to be ‘common carriers’ and subject to regulation by the State of Texas, * *
The Court took notice of this definition in Foster and we would have no difficulty in following our decision there were it not for the holding of the Supreme Court in Villalobos v. Holguin, 146 Tex. 474, 208 S.W.2d 871 (1948). This opinion is based on the above-mentioned definition of a motor bus company and holds that a city taxi license did not authorize holders to operate motor vehicles in transportation of passengers for hire between cities and nearby towns on the grounds that such areas were suburbs; and further, that such license did not authorize the transportation of passengers from a city to intervening farming territories between that city and nearby towns. *246The Court also held that the license authorized the taxi company to operate only within the corporate limits of the city issuing the license and its suburbs. Appellants here apparently do not base their case on the suburb distinction.
In addition, Villalobos cites Woolf v. Del Rio Motor Transp. Co., 27 S.W.2d 874 (Tex.Civ.App., San Antonio, 1930, no writ), wherein the Court states that the amendment defining motor bus company clearly made the Motor Bus Law apply to all operators who use the public highways for transporting persons for hire, and it is not necessary that the transportation be between certain points or that the person transporting persons for hire shall be engaged regularly in the business.
The judgment of the trial court is affirmed.